Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 20 September 2019.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made NON-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 and 4/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
IDS filed 4/9/2020 is not being considered in light of corrected IDS filed 4/13/2020.
	
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “direct parking of autonomous valet parking” when it should read “direct parking or autonomous valet parking”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 5, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 19, and 20 recites the limitation “vehicle information” in lines 5, 5, and 4 respectively. Claims 1 and 18, upon which claims 3 and claims 19 and 20 are dependent respectively recite “vehicle information” . It is unclear if the inventor is referring to the same “vehicle information” or different “vehicle information”. To overcome this rejection the examiner suggest changing the recitation of “vehicle information” in claims 3, 19, and 20 to “the vehicle information”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “vehicle information”.
Claim 5 recites the limitation “a parking space” in line 3. Claims 1 upon which claim 5 is dependent recites “a parking space” in line 9. It is unclear if the inventor is referring to the same “parking space” or different “parking spaces”. To overcome this rejection the examiner suggest changing the recitation of “parking space” in claim 5 to “the parking space”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “parking space”.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Penilla (U.S. Pat. No. 9,581,997).
Regarding claim 1:
Penilla teaches:
A parking control device (fig. 1, cloud processing system 120), comprising:
a storage storing an electronic map of a parking lot (fig. 8, mapping data 210; cloud processing 120, where databases holding data of location with self-park functions 402 can be monitored and managed. In one embodiment, the various locations and sets of GPS location information can be stored in a database, and that data can be updated with location data updating 404.  [col 14, lines 22-27]);
a collector (fig. 1, sensor data processor 104) configured to collect sensor data from a sensor in the parking lot (Sensors within garage 100 can also include information concerning the volume or areas of individual parking designated physical or virtual spots within garage 100. This additional sensor data can be transferred to a sensor data processor 104 of garage 100. [col 9, lines 22-26]);
a communicator configured to receive vehicle information from a vehicle which enters the parking lot (vehicle location data 108 of each of the vehicles, structures or objects that are proximate the garage 100 can communicate their location data to cloud processing 120 so that information concerning the garage 100. Sensors that are fixed as well as sensors within garage 100 can locate- or identify moving objects which can be communicated to the cloud processing system along with data of the vehicle location data 108. Vehicle control data 110 can also be provided to cloud processing 120. Vehicle control data can include information that is provided to a specific vehicle to directing that vehicle to park. [col 9, lines 31-41]; examiner notes that cloud processing inherently has means for communicating with the vehicle as is shown by the line connecting vehicle location data 108 to cloud processing 120 as shown in fig. 1.);
and a controller configured to monitor a location and movement of the vehicle based on the electronic map (The self-park process acting to control the vehicle to automatically move from a current location to a destination location in the self-park location, and the current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location. Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]; the vehicle electronics can accept mapping data 210, which may be updated dynamically as noted above. The mapping data can be provided to the self-park controller 454 of the vehicle. [col 14, lines 50-53), calculate a driving trajectory to a parking space (This information is provided to cloud processing 120 and such information can assist in stopping the vehicle from colliding with human 200. In one embodiment, cloud processing 120 may communicate selected by a driver of the vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. [col 9, liens 47-50]) based on the sensor data and the vehicle information (In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. [col 11, lines 29-42]), and provide information about the calculated driving trajectory to the vehicle (this data can be provided to the self-park controller 454 and the self-park controller 454 can communicate with the drive control 456. Drive control 456 can then communicate with the vehicle systems to move the vehicle to a desired location. [col 14, lines 63-67]).
Regarding claim 2:
Penilla teaches all the limitations of claim 1, upon which this claim is dependent.
Penilla further teaches:
the electronic map is a three-dimensional (3D) electronic map (The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc. [col 6, lines 25-37]; garage 100 may have a plurality of floors or levels. The vehicle can now traverse automatically to a specific floor and find the parking spot at which the vehicle will be stationed. [col 10, lines 13-17]; examiner is interpreting the mapping data to store three dimensional data since the reference discusses multiple levels which require height data to full realized the position of the vehicle in such circumstances.),
and wherein the vehicle is an autonomous vehicle (automatic remote driving 168 vehicles [col 10, lines 53-54]).
Regarding claim 4:
Penilla teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
 generate a two-dimensional (2D) electronic map on which empty parking spaces of the parking lot are displayed (see at least fig. 1, 3, 5, and 15) and transmit the generated 2D electronic map to the autonomous vehicle (FIG. 7 shows an example ;
and receive information about the parking space selected by the driver from the autonomous vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. In one embodiment, a user may approach garage 100 and desires to park his or her vehicle in garage 100. At the entrance of garage 100, the user can identify a parking space for the vehicle and then exit the vehicle. The vehicle is then automatically moved to the desired or specific parking spot identified either by the vehicle's user or by a garage 100 operator. [col 9, lines 47-56]).  
Regarding claim 12:
Penilla teaches:
An autonomous vehicle (and automatic remote driving 168 vehicles [col 10, lines 53-54]), comprising: 
a vehicle terminal configured to receive information about a driving trajectory to a parking space (This information is provided to cloud processing 120 and such  selected by a driver of the autonomous vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. [col 9, liens 47-50]) from a parking control device (the vehicle electronics can accept mapping data 210, which may be updated dynamically as noted above. The mapping data can be provided to the self-park controller 454 of the vehicle. [col 14, lines 50-53]); 
and an autonomous driving device (self-park controller 454) configured to drive the autonomous vehicle to the parking space based on the driving trajectory and park the autonomous vehicle in the parking space (this data can be provided to the self-park controller 454 and the self-park controller 454 can communicate with the drive control 456. Drive control 456 can then communicate with the vehicle systems to move the vehicle to a desired location. [col 14, lines 63-67]).
Regarding claim 14:
Penilla teaches all the limitations of claim 12, upon which this claim is dependent.

receive a 2D electronic map (FIG. 7 shows an example where a vehicle has entered a proximity zone around a specific location, and the vehicle has communicated with cloud processing 210 as well as the location. In this example, if the vehicle enters the proximity of a specific location, that vehicle will be provided with mapping data of that location. In one embodiment, the mapping data can include the data associated with the location such as the coordinates of the physical structures, and/or moving objects within a location. However, the mapping data can be simply made accessible to the vehicle, without downloading. [col 13 line 61 - col 14 line 4]; examiner notes that providing a 2D or 3D map would be a routine operation based on the topography of the parking area (flat vs stacked parking levels).) on which empty parking spaces of a parking lot are displayed from the parking control device (see at least fig. 1, 3, 5, and 15); 
and when a parking space is selected by the driver (a user to select or identify a desired parking location for the vehicle in garage 100. [col 9, lines 47-56]), transmit information about the selected parking space to the parking control device (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. In one embodiment, a user may approach garage 100 and desires to park his or her vehicle in garage 100. At the entrance of garage 100, the user can identify a parking space for the vehicle and then exit the vehicle. The vehicle is then automatically moved to the desired or specific parking spot identified either by the vehicle's user or by a garage 100 operator. [col 9, lines 47-56]).  


Penilla teaches:
A parking control system for an autonomous vehicle (fig. 1, cloud processing system 120), the system comprising:
a parking control device (fig. 1, cloud processing system 120) configured to monitor a location and movement of the autonomous vehicle which enters a parking lot (The self-park process acting to control the vehicle to automatically move from a current location to a destination location in the self-park location, and the current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location. Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]; the vehicle electronics can accept mapping data 210, which may be updated dynamically as noted above. The mapping data can be provided to the self-park controller 454 of the vehicle. [col 14, lines 50-53), based on a 3D electronic map of the parking lot (The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc. [col 6, lines 25-37]; garage 100 may have a , calculate a driving trajectory to a parking space (This information is provided to cloud processing 120 and such information can assist in stopping the vehicle from colliding with human 200. In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. This information is being communicated and exchanged with cloud processing 120, as each vehicle will include processing power as noted above to communicate over the Internet concerning its location, its movement, its relative movement other vehicles, and a programmed path which the vehicle is to traverse. [col 11, lines 29-42]) selected by a driver of the autonomous vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. [col 9, liens 47-50]) based on sensor data collected from various sensor in the parking lot and vehicle information received from the autonomous vehicle (In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. [col , and provide information about the calculated driving trajectory to the autonomous vehicle (this data can be provided to the self-park controller 454 and the self-park controller 454 can communicate with the drive control 456. Drive control 456 can then communicate with the vehicle systems to move the vehicle to a desired location. [col 14, lines 63-67]), the autonomous vehicle traveling to the parking space based on the driving trajectory received from the parking control device and parking in the parking space (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors 
(vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (U.S. Pat. No. 9,581,997) in view of Kim (KR 101711797).
Regarding claim 3:
Penilla teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
assign an ID to the autonomous vehicle (examiner is interpreting the registration process to inherently assign an ID to the vehicle.), when the autonomous vehicle enters the parking lot (instructing the vehicle to proceed with the self-park process is initiated via a remote computing device, and the remote computing device is a computing device that is either portable or not portable and the computing device has access to the Internet to communicate with cloud services, the cloud services including an account for users to register their vehicles and access historical data and set control data for the registered vehicles. [col 4, lines 14-21]; Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]);
Penilla does not explicitly teach, however Kim teaches:
assign an ID to the autonomous vehicle (the control unit 1800 of the parking management system 1100 may assign an ID corresponding to the vehicle number of the autonomous vehicle 100, and the previously given ID information may be stored in the memory 1160. [page 9-10]), [when the autonomous vehicle enters the parking lot];
and identify vehicle information of the autonomous vehicle based on the assigned ID (In addition, for later billing service, the camera disposed at the parking lot entrance can photograph the autonomous vehicle 100 entering the parking lot, and the control unit 1800 can perform the step S210 of extracting the vehicle number. At this time, the control unit 1800 may further perform the step S220 of comparing the information (ID information) registered in advance in the parking management system 1100 with the extracted vehicle number, is. [page 12];  the control unit 1800 performs a step S830 of charging using the information (ID information) registered in advance in the parking management system 1100, the vehicle number extracted in the step S210, and the vehicle number extracted in the step S820 . Therefore, when the configuration of the present invention is applied, it becomes possible to provide a system and method for guiding a vehicle to a parking lot in an autonomous vehicle, and supporting the vehicle to park in an empty space in the parking lot. [page 13]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla to include the teachings as taught by Kim (KR) to allow for vehicle registration that can be tied to preferences and billing services (see page 12 regarding billing) which makes the automated valet process seamless and hassle-free.
Regarding claim 13:
Penilla teaches all the limitations of claim 12, upon which this claim is dependent.
Penilla further teaches:
be assigned an ID from the parking control device (examiner is interpreting the registration process to inherently assign an ID to the vehicle.), when the autonomous vehicle enters a parking lot (instructing the vehicle to proceed with the self-park ;
and transmit vehicle information used to calculate the driving trajectory to the parking control device (This information is provided to cloud processing 120 and such information can assist in stopping the vehicle from colliding with human 200. In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. This information is being communicated and exchanged with cloud processing 120, as each vehicle will include processing power as noted above to communicate over the Internet concerning its location, its movement, its relative movement other vehicles, and a programmed path which the vehicle is to traverse. [col 11, lines 29-42]).
Penilla does not explicitly teach, however Kim teaches:
be assigned an ID from the parking control device (the control unit 1800 of the parking management system 1100 may assign an ID corresponding to the vehicle number of the autonomous vehicle 100, and the previously given ID information may be stored in the memory 1160. [page 9-10]), [when the autonomous vehicle enters a parking lot];
Penilla to include the teachings as taught by Kim (KR) to allow for vehicle registration that can be tied to preferences and billing services (see page 12 regarding billing) which makes the automated valet process seamless and hassle-free.
Regarding claim 19:
Penilla teaches all the limitations of claim 18, upon which this claim is dependent.
Penilla further teaches:
assign an ID to the autonomous vehicle (examiner is interpreting the registration process to inherently assign an ID to the vehicle.), when the autonomous vehicle enters the parking lot (instructing the vehicle to proceed with the self-park process is initiated via a remote computing device, and the remote computing device is a computing device that is either portable or not portable and the computing device has access to the Internet to communicate with cloud services, the cloud services including an account for users to register their vehicles and access historical data and set control data for the registered vehicles. [col 4, lines 14-21]; Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location. [abstract]);
generate a 2D electronic map on which empty parking spaces of the parking lot are displayed and transmit the generated 2D electronic map to the autonomous vehicle (FIG. 7 shows an example where a vehicle has entered a proximity zone around a specific location, and the vehicle has communicated with cloud processing 210 as well as the location. In this example, if the vehicle enters the proximity of a specific location, that vehicle will be provided with mapping data of that location. In one embodiment, the mapping data can include the data associated with the location such as the coordinates of ; 
receive information about the parking space selected by the driver from the autonomous vehicle (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. In one embodiment, a user may approach garage 100 and desires to park his or her vehicle in garage 100. At the entrance of garage 100, the user can identify a parking space for the vehicle and then exit the vehicle. The vehicle is then automatically moved to the desired or specific parking spot identified either by the vehicle's user or by a garage 100 operator. [col 9, lines 47-56]); 
calculate the driving trajectory (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors (vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]), when autonomous valet parking is selected by the driver of the autonomous vehicle (an automatic parking drop-off location 1502 . [col 17, lines 50-62]; examiner is interpreting .
Penilla does not explicitly teach, however Kim teaches:
assign an ID to the autonomous vehicle (the control unit 1800 of the parking management system 1100 may assign an ID corresponding to the vehicle number of the autonomous vehicle 100, and the previously given ID information may be stored in the memory 1160. [page 9-10]), [when the autonomous vehicle enters the parking lot];
identify vehicle information of the autonomous vehicle based on the assigned ID (In addition, for later billing service, the camera disposed at the parking lot entrance can photograph the autonomous vehicle 100 entering the parking lot, and the control unit 1800 can perform the step S210 of extracting the vehicle number. At this time, the control unit 1800 may further perform the step S220 of comparing the information (ID information) registered in advance in the parking management system 1100 with the extracted vehicle number, is. [page 12];  the control unit 1800 performs a step S830 of charging using the information (ID information) registered in advance in the parking management system 1100, the vehicle number extracted in the step S210, and the vehicle number extracted in the step S820 . Therefore, when the configuration of the present invention is applied, it becomes possible to provide a system and method for guiding a vehicle to a parking lot in an autonomous vehicle, and supporting the vehicle to park in an empty space in the parking lot. [page 13]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla to include the teachings as taught by Kim (KR) to allow for vehicle 
Regarding claim 20:
Penilla teaches all the limitations of claim 19, upon which this claim is dependent.
Penilla further teaches:
transmit vehicle information used to calculate the driving trajectory to the parking control device (This information is provided to cloud processing 120 and such information can assist in stopping the vehicle from colliding with human 200. In one embodiment, cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. This information is being communicated and exchanged with cloud processing 120, as each vehicle will include processing power as noted above to communicate over the Internet concerning its location, its movement, its relative movement other vehicles, and a programmed path which the vehicle is to traverse. [col 11, lines 29-42]); 
receive the 2D electronic map on which the empty parking spaces of the parking lot are displayed from the parking control device (FIG. 7 shows an example where a vehicle has entered a proximity zone around a specific location, and the vehicle has communicated with cloud processing 210 as well as the location. In this example, if the vehicle enters the proximity of a specific location, that vehicle will be provided with mapping data of that location. In one embodiment, the mapping data can include the data associated with the location such as the coordinates of the physical structures, and/or ; 
transmit the information about the parking space selected by the driver to the parking control device (Information provided to a specific vehicle can include, for example, an operator of the garage 100 enabling a user to select or identify a desired parking location for the vehicle in garage 100. In one embodiment, a user may approach garage 100 and desires to park his or her vehicle in garage 100. At the entrance of garage 100, the user can identify a parking space for the vehicle and then exit the vehicle. The vehicle is then automatically moved to the desired or specific parking spot identified either by the vehicle's user or by a garage 100 operator. [col 9, lines 47-56]); 
and move to the parking space based on the driving trajectory and park in the parking space (this data can be provided to the self-park controller 454 and the self-park controller 454 can communicate with the drive control 456. Drive control 456 can then communicate with the vehicle systems to move the vehicle to a desired location. [col 14, lines 63-67]).
Penilla does not explicitly teach, however Kim teaches:
be assigned the ID from the parking control device (the control unit 1800 of the parking management system 1100 may assign an ID corresponding to the vehicle number of the autonomous vehicle 100, and the previously given ID information may be stored in the memory 1160. [page 9-10]); 
Penilla to include the teachings as taught by Kim (KR) to allow for vehicle registration that can be tied to preferences and billing services (see page 12 regarding billing) which makes the automated valet process seamless and hassle-free.
Claims 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (U.S. Pat. No. 9,581,997) in view of Kim (U.S. Pub. No. 2018/0136655).
Regarding claim 5:
Penilla teaches all the limitations of claim 4, upon which this claim is dependent.
Penilla further teaches:
randomly assign a parking space (a parking spot that the garage 100 designates for that vehicle. [col 10, lines 1-3]; Although the reference does not explicitly state the space is designated randomly, there are a finite amount of known ways to assign available parking spaces, such as randomly or closest available. The examiner notes that having a computer assign a parking space randomly would be well within the scope of a person having ordinary skill in the art at the time of filing.), when there is no selection of the driver (Once programmed by the vehicle user, the vehicle can proceed to automatically move to the desired parking spot or a parking spot that the garage 100 designates for that vehicle. [col 10, lines 1-3]; examiner is interpreting that the system would only chose the parking spot in a scenario the driver declines to choose a desired location.) [within a threshold time.]
Penilla does not teach, however Kim (US) teaches:
within a threshold time (after the autonomous driving vehicle 840 is parked in the second destination, if the passenger does not get out even after the lapse of a .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla to include the teachings as taught by Kim (US) to allow for vehicles to not block the valet drop off area by moving the vehicles in a prompt manner which limits wait times and increases efficiency.
Regarding claim 10:
Penilla teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla does not teach, however Kim (US) teaches:
compulsorily move the autonomous vehicle to a waiting space (after the autonomous driving vehicle 840 is parked in the second destination, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 can perform autonomous driving to a location satisfying a predetermined condition (S2070). The location satisfying the predetermined condition may be, for example, a closest police station or a management office managing the autonomous driving taxi service. [0255]), when the driver of the autonomous vehicle does not alight from the autonomous vehicle (fig. 20; the passenger may not be able to get out, for example if the passenger is asleep or otherwise incapacitated. In such scenarios, at the time of the second warning, the second warning can be output with a degree that is greater than a threshold, for example to wake the passenger. After the second warning is output, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]).
Penilla to include the teachings as taught by Kim (US) to allow for vehicles to not block the valet drop off area by moving the vehicles in a prompt manner which limits wait times and increases efficiency.
Regarding claim 11:
Penilla in view of Kim (US) teaches all the limitations of claim 10, upon which this claim is dependent.
Kim further teaches:
call a parking manager (the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]; when the passenger is asleep or otherwise incapacitated, the manager can attempt to make a call to an emergency contact number of the passenger or can transmit a command for moving to the police station to the autonomous driving vehicle 840. [0257]), when motion of the driver is not detected (the passenger may not be able to get out, for example if the passenger is asleep or otherwise incapacitated. In such scenarios, at the time of the second warning, the second warning can be output with a degree that is greater than a threshold, for example to wake the passenger. After the second warning is output, if the passenger does not get out even after the lapse of a predetermined time, the autonomous driving vehicle 840 may, for example, determine that the passenger's situation is abnormal, and inform the server 820 that the passenger cannot get out (S2050). [0254]) within a predetermined time (if the passenger does not get out even after the lapse of a predetermined time [0255]).
Claims 6-9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (U.S. Pat. No. 9,581,997) in view of Herz (U.S. Pub. No. 2018/0164817).
Regarding claim 6:
Penilla teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
allow the driver of the autonomous vehicle to select [direct parking] of autonomous valet parking (FIG. 15 shows one embodiment of a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. [col 17, lines 50-56]; examiner notes that the use of "may use" implies a choice of the user as to whether they would like to be dropped off in the drop off zone or stay in the car while it parks.).
Penilla does not explicitly teach, however Herz teaches:
allow the driver of the autonomous vehicle to select direct parking (the individual may first indicate the equivalent of “Let's go to the large retail store <LRS>”, and then using the second level, the individual may select from among the options “Park near the <main entrance>”, “Park near the <gardening entrance>”, “Park near the <appliance pickup entrance>”, etc., depending on the information available to the navigation manager regarding the individual's likely stopping point preferences with respect to the store. [0006]; examiner is interpreting that the user selecting a parking space as selecting "direct parking".) of [autonomous valet parking].
Penilla to include the teachings as taught by Herz to allow for voice commands that allow for the system to determine a desired parking location based on the context of the users request [0006].
Regarding claim 7:
Penilla in view of Herz teaches all the limitations of claim 6, upon which this claim is dependent.
Penilla further teaches:
calculate the driving trajectory to the parking space (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors (vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]) for the autonomous vehicle which selects the autonomous valet parking (an automatic parking drop-off location 1502 . [col 17, lines 50-62]; examiner is interpreting that having the driver drop off the vehicle in drop off location 1502 as selecting the autonomous valet parking.).
Regarding claim 8:
Penilla in view of Herz teaches all the limitations of claim 6, upon which this claim is dependent.
Herz further teaches:
monitor movement of the autonomous vehicle (fig. 11, step 1113; One or more vehicular movements to be performed to facilitate the intended task/goal may be identified by navigation manager (element 1113), e.g., based on the detected signals and on data sets indicating the vehicle's current external environment (collected from external cameras and/or other sensors). Optionally, feedback may be provided to the authorized individual to verify an authorized individual's intention, e.g., using a vocalized message or a display. [0064]) which selects the direct parking in real time (fig. 11, step 1110; the individual may first indicate the equivalent of “Let's go to the large retail store <LRS>”, and then using the second level, the individual may select from among the options “Park near the <main entrance>”, “Park near the <gardening entrance>”, “Park near the <appliance pickup entrance>”, etc., depending on the information available to the navigation manager regarding the individual's likely stopping point preferences with respect to the store. [0006]; examiner is interpreting that the user selecting a parking space as selecting "direct parking".);
Regarding claim 9:
Penilla teaches all the limitations of claim 2, upon which this claim is dependent.
Penilla further teaches:
autonomous valet parking (an automatic parking drop-off location 1502 . [col 17, lines 50-62]; examiner is interpreting that having the driver drop off the vehicle in drop off location 1502 as selecting the autonomous valet parking.)
and calculate and provide the driving trajectory to the parking space (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities .
Penilla does not explicitly teach, however Herz teaches:
direct parking (fig. 11, step 1110; the individual may first indicate the equivalent of “Let's go to the large retail store <LRS>”, and then using the second level, the individual may select from among the options “Park near the <main entrance>”, “Park near the <gardening entrance>”, “Park near the <appliance pickup entrance>”, etc., depending on the information available to the navigation manager regarding the individual's likely stopping point preferences with respect to the store. [0006]; examiner is interpreting that the user selecting a parking space as selecting "direct parking".) 
Penilla in view of Herz does not explicitly teach:
determine that autonomous valet parking is selected, when direct parking or the autonomous valet parking is not selected by the driver of the autonomous vehicle;
However, the examiner notes that making the choice of having autonomous valet parking be the fallback choice would have been obvious to try to a person having ordinary skill in the art at the time of filing. Penilla discloses a need and solution for performing automated valet parking. Herz discloses a need and solution for direct parking. Penilla also implies that there is the possibility of a choice between automated valet parking and direct parking that the 
Regarding claim 15:
Penilla teaches all the limitations of claim 12, upon which this claim is dependent.
Penilla further teaches:
allow the driver of the autonomous vehicle to select [direct parking] or autonomous valet parking (FIG. 15 shows one embodiment of a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. [col 17, lines 50-56]; examiner notes that the use of "may use" implies a choice of the user as to whether they would like to be dropped off in the drop off zone or stay in the car while it parks.).
Penilla does not explicitly teach, however Herz teaches:
allow the driver of the autonomous vehicle to select direct parking (the individual may first indicate the equivalent of “Let's go to the large retail store <LRS>”, and then using the second level, the individual may select from among the options “Park near the <main entrance>”, “Park near the <gardening entrance>”, “Park near the <appliance pickup entrance>”, etc., depending on the information available to the navigation  or [autonomous valet parking].
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Penilla to include the teachings as taught by Herz to allow for voice commands that allow for the system to determine a desired parking location based on the context of the users request [0006].
Regarding claim 16:
Penilla in view of Herz teaches all the limitations of claim 15, upon which this claim is dependent.
Penilla further teaches:
move the autonomous vehicle to the parking space based on the driving trajectory and park the autonomous vehicle in the parking space (a system 1500 where a parking area 1506 may exist in conjunction with an automatic parking drop-off location 1502. Vehicles that are equipped to use auto parking facilities may use auto park drop off locations such as 1502 to exit their vehicle before their vehicle proceeds to automatically park itself in a given parking location. In this example, a vehicle B has the ability, through the use of its communication sensor 1404, to communicate with cloud processing 120, parking location sensor 1504 and individual parking spot sensors 1408 as well as other vehicle's communication sensors (vehicle C in this case) in order to safely guide the automatically parking vehicle B without human interaction. [col 17, lines 50-62]), when the autonomous valet parking is selected. (an automatic parking drop-off .
Regarding claim 17:
Penilla in view of Herz teaches all the limitations of claim 16, upon which this claim is dependent.
Penilla further teaches:
move the autonomous vehicle to the parking space using its own autonomous driving function and autonomous parking function  and park the autonomous vehicle in the parking space (cloud services 120 forwards mapping data for location A to a vehicle, and the vehicle electronics 450 receives the information. This information will be communicated to the vehicle continuously, at certain times, or on demand. In one embodiment, the vehicle electronics will also include the Internet communication protocols and systems to maintain wireless connectivity during movement of the vehicle, or when the vehicle is stationary. In one example, the vehicle electronics can accept mapping data 210, which may be updated dynamically as noted above. The mapping data can be provided to the self-park controller 454 of the vehicle. Vehicle sensors 452 of the vehicle can be communicating data to the self-park controller as well as vehicle cameras. The vehicle cameras can also be obtaining data during, after or before the vehicle begins to move. The vehicle cameras can be located in all locations around the vehicle. The vehicle cameras can be located in the front, in the rear, under the vehicle, above the vehicle, to the sides of the vehicles etc. Other sensors the vehicle can include ultrasonic sensors, heat sensors, IR sensors, sound sensors, microphones, etc. [col 14, lines 42-63]), when the driving trajectory is not received because an error occurs in the parking control device (cloud processing 120 may communicate with one or all of the fixed sensors of location A, some of the fixed sensors, data produced by the sensors, data produced by other vehicles within the location, information generated by the moving vehicle that is traversing between the current location and destination location, etc. This information is being communicated and exchanged with cloud processing 120, as each vehicle will include processing power as noted above to communicate over the Internet concerning its location, its movement, its relative movement other vehicles, and a programmed path which the vehicle is to traverse.; examiner notes that should the connection between vehicle and cloud processor be severed, the vehicle is capable of falling back on its own autonomous driving functions as long as it has received the desired parking location and area map from the cloud processor.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mielenz (U.S. Pub. No. 2016/0155331) discloses A device for operating a parking lot, includes a communication interface, which is configured to receive a parking inquiry for a vehicle in the parking lot from a user of a communication network via the communication network, and a processor, which, in response to the received parking inquiry, configured to ascertain a parking position in the parking lot for the vehicle based on an instantaneous and/or expected number of vehicles situated in an entrance area of the parking lot, the communication interface being configured to transmit the ascertained parking position via the communication network to the user so that the vehicle may park 
Yamazaki (U.S. Pub. No. 2019/0382002) discloses A vehicle travel control system for a parking lot controls traveling of at least a first vehicle and a second vehicle through at least a first radio communication circuit and a second radio communication circuit. The vehicle travel control system for a parking lot causes the first vehicle to travel in a direction of moving away from a third vehicle along a first traveling direction and causes the second vehicle to travel between the first vehicle and the third vehicle when the following conditions are satisfied: the first vehicle is stopped in a parking area, the third vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the first vehicle travels, the first vehicle stopped in the parking area is in a given state, the third vehicle stopped in the passage area is not in the given state, a first distance measured by the first vehicle is smaller than a given width of the second vehicle, and a sum of the first distance and second distance measured by the first vehicle is larger than the given width of the second vehicle.
Seki (U.S. Pub. No. 2019/0243368) discloses A control device is configured to cause a vehicle parked in a parking lot to move to a pick-up area in accordance with a call from a user who is a passenger of the vehicle. The control device includes a user position acquiring unit, a predicted time calculator, and a timing manager. The user position acquiring unit is configured to acquire, as a user position, a current position of the user who has made the call. The predicted time calculator is configured to calculate a predicted user arrival time on the basis of the user position, and the predicted user arrival time is a time in which the user is predicted to arrive at the pick-up area. The timing 
Xiao (U.S. Pat. No. 10,106,153) discloses Systems and methods of deep neural network based parking assistance is provided. A system can receive data sensed by one or more sensors mounted on a vehicle located at a parking zone. The system generates, from a first neural network, a digital map based on the data sensed by the one or more sensors. The system generates, from a second neural network, a first path based on the three-dimensional dynamic map. The system receives vehicle dynamics information from a second one or more sensors located on the vehicle. The system generates, with a third neural network, a second path to park the vehicle based on the first path, vehicle dynamics information and at least one historical path stored in vehicle memory. The system provides commands to control the vehicle to follow the second path to park the vehicle in the parking zone.
Konrardy (U.S. Pat. No. 10,386,845) discloses Methods and systems autonomously parking and retrieving vehicles are disclosed. Available parking spaces or parking facilities may be identified, and the vehicle may be navigated to an available space from a drop-off location without passengers. Special-purpose sensors, GPS data, or wireless signal triangulation may be used to identify vehicles and available parking spots. Upon a user request or a prediction of upcoming user demand, the vehicle may be retrieved autonomously from a parking space. Other vehicles may be autonomously moved to facilitate parking or retrieval.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665